Title: To Thomas Jefferson from James Bowdoin, 24 February 1801
From: Bowdoin, James
To: Jefferson, Thomas



Sir
Boston feba. 24th. 1801.

Although I am personally unknown to you, it is not with the less pleasure, that I congratulate you upon the events of the late election, which introduce you to the chair of the United States. The contest has been an arduous one, & the triumph, which has succeeded it, I trust, will prove not less beneficial to our common country, than honourable to you.Be assured Sir, that neither my wishes, nor my influence, such as it has been) have been wanting, to resist the politics, which have prevailed in this state, for some time past: but I trust, that the soundness of your political principles, & the just consideration due to your character, will soon dispel the deceptions, the calumnies, & the mis-representations, wch. have been but too artfully diffused. Wearied as you must necessarily be, with the opposition & abuse, wch have assailed you, it becomes those, who wish well to your administration, to inspire your confidence, to tender their Services and to offer you the consolation of a ready Support.
If Sir, my feeble aid can in any way, contribute to the success of your administration, confiding as I fully do, in the rectitude & purity of your intentions, I have no hesitance in tendering to you my Services, without being able to point out in what, they can be particularly useful.
I recollect wth pleasure your acquaintance with my late father, & the respect he bore to you; and it was a mortification to me, when you visited Boston, on taking passage for France, that I happened to be at a distance from home.
Be assured Sir, of the consideration & respect, with which I have the honour to subscribe myself.
Sir, your most obedt Servt. 

James Bowdoin

 